         Case 2:19-cv-06150-GJP Document 21 Filed 04/17/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Dominick DeSimone                           :
                                            : CIVIL ACTION
              v.                            :
                                            : NO: 2:19-cv-06150-GJP
U.S. Claims Services, Inc. and              :
Paul Hashim                                 :
                                            :
                                            :


         PRAECIPE TO ATTACH PROPOSED ORDER AND COVER MOTION

TO THE CLERK:

       Named Defendants U.S. Claims Services, Inc. and Paul Hashim, by and through their

counsel of record, respectfully file this Praecipe to Attach a Proposed Order and Cover Motion to

the previously filed Memorandum of Law in Support of Defendants’ Motion to Dismiss Plaintiff’s

Amended Complaint.


                                                    Respectfully submitted,

                                                    MARSHALL DENNEHEY WARNER
                                                    COLEMAN & GOGGIN, P.C.

                                                          /s/ John P. Quinn
                                                    By:_____________________________
                                                          JOHN P. QUINN, ESQUIRE
                                                          Attorney ID No.: 85239
                                                          Attorney for Defendants
                                                          2000 Market Street, Suite 2300
                                                          Philadelphia, PA 19103
                                                          (215) 575-2883
                                                          jpquinn@mdwcg.com

Dated: April 17, 2020
         Case 2:19-cv-06150-GJP Document 21 Filed 04/17/20 Page 2 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Dominick DeSimone                         :
                                          : CIVIL ACTION
              v.                          :
                                          : NO: 2:19-cv-06150-GJP
U.S. Claims Services, Inc. and            :
Paul Hashim                               :
                                          :
                                          :


                                         ORDER

       AND NOW, this _______ day of _______________, 2020, upon consideration of the

12(b)(6) Motion to Dismiss of the Defendants U.S. Claim Services, Inc. and Paul Hashim, the

Plaintiff’s claims against Defendants are hereby DISMISSED.




                                                        BY THE COURT:


                                                        ____________________
                                                                          J.
         Case 2:19-cv-06150-GJP Document 21 Filed 04/17/20 Page 3 of 4




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Dominick DeSimone                           :
                                            : CIVIL ACTION
              v.                            :
                                            : NO: 2:19-cv-06150-GJP
U.S. Claims Services, Inc. and              :
Paul Hashim                                 :
                                            :
                                            :


RULE 12(B)(6) MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT FILED
     BY DEFENDANTS U.S. CLAIMS SERVICES, INC. AND PAUL HASHIM

       Defendants U.S. Claims Services, Inc. and Paul Hashim, by and through their counsel,

Marshall Dennehey Warner Coleman & Goggin, respectfully request that this Honorable Court

grant their Motion to Dismiss Plaintiff’s Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(6).

Defendants now move to have Plaintiff’s Amended Complaint dismissed with prejudice. In

support thereof, moving Defendants incorporate by reference, as if fully set forth herein, the

accompanying Memorandum of Law.


                                                    Respectfully submitted,

                                                    MARSHALL DENNEHEY WARNER
                                                    COLEMAN & GOGGIN, P.C.

                                                          /s/ John P. Quinn
                                                    By:_____________________________
                                                          JOHN P. QUINN, ESQUIRE
                                                          Attorney ID No.: 85239
                                                          Attorney for Defendants
                                                          2000 Market Street, Suite 2300
                                                          Philadelphia, PA 19103
                                                          (215) 575-2883
                                                          jpquinn@mdwcg.com

Dated: April 17, 2020
         Case 2:19-cv-06150-GJP Document 21 Filed 04/17/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

      I hereby certify that true and copy of Defendants’ Praecipe to Attach Proposed Order and
Cover Motion was made on the below counsel of record via electronic filing:

                                 Andrew B. Austin, Esquire
                                      P.O. Box #54628
                                   Philadelphia, PA 19148
                                austin@stackhousegroup.com



                                                  Respectfully submitted,

                                                  MARSHALL DENNEHEY WARNER
                                                  COLEMAN & GOGGIN, P.C.

                                                        /s/ John P. Quinn
                                                  By:_____________________________
                                                        JOHN P. QUINN, ESQUIRE
                                                        Attorney ID No.: 85239
                                                        Attorney for Defendants
                                                        2000 Market Street, Suite 2300
                                                        Philadelphia, PA 19103
                                                        (215) 575-2883
                                                        jpquinn@mdwcg.com

Dated: April 17, 2020
